                                                                        FILED
 1                                                                      JUL O8 2019
 2
 3
 4

 5
 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    )      Case No. 19CR1904-JAH
11                                                )
12                        Plaintiff,              )
                                                  )      Protective Order for Minors
13   vs.                                          )      and Order Re: Compliance with 18
14                                                )      U.S.C. § 3509(d)
     ELIJAH ALEXANDER VAZQUEZ (1 ),               )
15   MICHAEL HAMBY, JR. (2)                       )
16                                                )
                         Defendants.
17
18         IT IS HEREBY ORDERED, that the privacy protection measures mandated by 18
19   U.S.C. § 3509(d), when a case involves a person under the age of eighteen years who is
20   alleged to be a victim of a crime of sexual exploitation, or a witness to a crime committed
21   against another person, apply to this case, thus;
22         IT IS FURTHER ORDERED that all persons acting in this case in a capacity
23   described in 18 U.S.C. § 3509(d)(l)(B), shall:
24          1. Keep all documents that disclose the name or any other information concerning
25   a child in a secure place to which no person who does not have reason to know their
26   contents has access; and
27
28
 1               2. Disclose such documents or the information in them that concerns a child only
 2   to persons who, by reason of their participation in the proceeding, have reason to know
 3   such information.
 4          IT IS FURTHER ORDERED that all papers to be filed in court that disclose the
 5   name of or any other information concerning a child shall be filed under seal without
 6   necessity of obtaining a court order. The person who makes the filing shall submit to the
 7   clerk of the court:
 8          1.       the complete paper to be kept under seal; <:1nd
 9          2.       the paper with the portions of it that disclose the name of or other information
10   concerning a child redacted, to be placed in the public record.
11          IT IS FURTHER ORDERED that the defendants, counsel for the defendants and
12   counsel for the United States shall be provided with a copy of each unredacted charging
13   document and entitled to an unredacted copy of any pleading filed in this case, provided
14   that such pleading is not filed ex-parte.
15   A KNOWING OR INTENTIONAL FAILURE TO COMPLY WITH THE PRIVACY
16   PROTECTIONS ACCORDED BY 18 U.S.C. § 3509 IS A CRIMINAL CONTEMPT
17   PUNISHABLE BY IMPRISONMENT AND OR A FINE PURSUANT TO 18 U.S.C. §
18   403.
19
20          DATED this ~ d a y of July, 2019.
21
22
23
                                         HONO
24
25
26
27
28

                                                     2
